Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed June 13, 2022 is acknowledged and has been entered.  
Claims 1-3, 5, 6, 17-19, 25, and 36 have been amended.
Claims 1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 are under consideration.

EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
 
	The application has been amended as follows: 
	In the claims:
In claim 1, at line 4, “NOS: 31-3 and 46-48-42” was replaced by – NOS: 31-33 and 46-48 --
In claim 2, at line 4, “SEQ ID NOS:. 10 and 11” was replaced by – SEQ ID NOS: 10 and 11 --
In claim 3, at line 4, “NOS:. 10 and 11” was replaced by – NOS: 10 and 11 --
In claim 17, at line 4, “SEQ ID NOS:. 10 and 11” was replaced by – SEQ ID NOS: 10 and 11 --
In claim 25, at line 2, “antibody fragment claim 1” was replaced by – antibody fragment of claim 1 --
In claim 63, at line 2, “said subject” was replaced by – a subject in need thereof --

Authorization for this Examiner’s Amendment was given in a telephone interview with Steven L. Highlander on July 18, 2022.
Claims 1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642